DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-18-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Jian et al. (CN105353533, of record).



Re claim 15, Jian et al. teaches for example in fig. 1, a method for manufacturing a display panel, comprising: providing a first substrate (11); fabricating a plurality of pixel structures (A, B) on a surface of the first substrate (fig. 1), each of the pixel structures comprising a first sub-pixel (abstract), a second sub-pixel (abstract), a third sub-pixel (abstract), and a white sub-pixel (abstract); and forming a photochromic layer (14), wherein an orthographic projection of the photochromic layer on the first substrate is covered by an orthographic projection of the white sub-pixel on the first substrate (fig. 1).

Re claim 2, Jian et al. further teaches for example in fig. 1, the orthographic projection of the photochromic layer on the first substrate is at least partially overlapped with an orthographic projection of a light emitting layer of the white sub-pixel on the first substrate (fig. 1; wherein the examiner interprets fig. 1 to teach “at least” partial overlap (including up to complete overlap) and therefore teaches the claimed limitation).



Re claim 6, Jian et al. further teaches for example in fig. 1, a second substrate (12) opposite to the first substrate (fig. 1), wherein the plurality of pixel structures are disposed between the first substrate and the second substrate (fig. 1), and the photochromic layer is disposed in a white sub-pixel region on a side of the second substrate facing the first substrate (fig. 1).

Re claim 7, Jian et al. further teaches for example in fig. 1, the photochromic layer and color film layers of the first sub-pixel, the second sub-pixel and the third sub-pixel are disposed in the same layer (fig. 1).

Re claim 19, Jian et al. further teaches for example in fig. 1, a display device comprising the display panel (fig. 12).

Re claim 20, Jian et al. further teaches for example in fig. 1, the display device comprises an organic light emitting diode (OLED) display device (Embodiment 1) or a liquid crystal display (LCD) device.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al. (CN105353533, of record).

Re claim 3, supra claim 1. 
But, Jian et al. fails to explicitly teach the photochromic layer is formed from an ultraviolet fluorescent material.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary materials of construction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Jian et al. in order to provide transmittance and image contrast, as taught by Jian et al. (Summary of Invention).

Re claim 4, supra claim 1. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Jian et al. in order to provide transmittance and image contrast, as taught by Jian et al. (Summary of Invention).

Re claim 14, supra claim 1. 
But, Jian et al. fails to explicitly teach the first substrate comprises a flexible substrate or a glass substrate.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Jian et al. in order to provide transmittance and image contrast, as taught by Jian et al. (Summary of Invention).

Re claim 16, supra claim 1.  Furthermore, Jian et al. further teaches for example in fig. 1, forming the photochromic layer comprising: providing a second substrate (12)
But, Jian et al. fails to explicitly teach applying an organic resin containing an ultraviolet fluorescent material in a white sub-pixel region of the second substrate to form the photochromic layer.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the materials of construction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Jian et al. in order to provide transmittance and image contrast, as taught by Jian et al. (Summary of Invention).

Allowable Subject Matter
Claims 8-13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claims 8 and 17.

Specifically regarding claim 8, Jian et al. (CN105353533, of record) teaches the state of the art of a display panel or method for manufacturing a display panel.
But, Jian et al. fails to explicitly teach a combination of all the claimed features including a color film sub-layer disposed in the white sub-pixel region on the side of the second substrate facing the first substrate, wherein an orthographic projection of the color film sub-layer on the first substrate is not overlapped with the orthographic projection of the photochromic layer on the first substrate, as claimed.

Specifically regarding claim 17, Jian et al. (CN105353533, of record) teaches the state of the art of a display panel or method for manufacturing a display panel.
But, Jian et al. fails to explicitly teach a combination of all the claimed features including forming a color film sub-layer in the white sub-pixel region of the second substrate, wherein the color film sub-layer is formed along with a first color film layer of the first sub-pixel region, a second color film layer of the second subpixel region or a third color film layer of the third sub-pixel region by one process, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	6-5-21